Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment received 14 February 2022 has been made of record. Claims 1-3, 5-10, 12-14 and 16-20 are pending.
. Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(!) as being anticipated by JP 2012-233139 as evidenced by machine translation in view of evidentiary document JP 2012-077136, machine translation.
Regarding claims 1-3, 5-10, 12-14 and 16-20, JP 2012-233139 discloses rubber compositions comprising 25-60 parts by mass carbon black ([0022]), silica ([0022]) 0.5 to 5 parts by mass phenolic resin and 0.5 to 5 parts by mass hexamethoxymethylmelaine ([0027]). Regarding the type of carbon black, this reference teaches the use of SEAST 300 in examples 6-9. Evidentiary document JP 2012-077136 teaches the SEAST 300 as having a DBA value of 75/ml/100 g and BET value of 82 m2/g. Regarding Applicants’ limitation to values of M200/M50, it is the position of the examiner that, since the compositions of the reference are taught as meeting the chemical limitations of the rejected claims, these compositions would inherently possess values of M200/M50 meeting the instant limitation.
This rejection is maintained. Applicants have argued that their added limitation, ”a filler consists of the carbon black and the silica and does not contain any other inorganic filler”, patentably distinguishes their compositions over the prior art. The examiner disagrees. The comprising language of the claim and the reference to “a” filler and not “the” filler does not preclude additional fillers.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J CAIN whose telephone number is (571)272-1118. The examiner can normally be reached 10:00 AM to 9:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwen Blackwell can be reached on 571-272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD J CAIN/Primary Examiner, Art Unit 1762